ROBB, Associate Justice.
Appeal from a judgment in the Supreme Court of the District of Columbia dismissing appellant’s petition for a writ of prohibition.
The material facts are as follows: The appellee, Margaret Murphy, purchased an apartment and served notice upon the tenant to vacate. Thereupon the appellant filed a complaint with the rent commission, challenging the owner’s right to possession. This complaint was answered, the same came on for hearing, and on June 30, 1921, the commission dismissed the complaint. From this final order of dismissal no appeal was taken, but, after the expiration of the time within which an appeal might have been taken, appellant attempted an appeal and submitted a so-called “bill of exceptions” and “statement oí case” to the commission, which the commission declined to entertain. Thereupon the owner instituted a suit for possession in the municipal court, and appellant filed his petition for this writ.
No appeal having been taken within 10 days after the final order of the rent commission dismissing appellant’s complaint, the determination of the commission, under the provisions of the Ball Act, became “final and conclusive” (Killgore v. Zinkhan, 274 Fed. 140, 51 App. D. C. -; Davis v. Cooksey, 274 Fed. 143, 51 App. D. C. -), and the *1020owner, therefore; was within her rights in instituting possessory proceedings in the municipal court.
Judgment affirmed, with costs.
Affirmed.